United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2768
                                   ___________

Alida Malaj,                         *
                                     *
             Petitioner,             *
                                     * Petition for Review of an
       v.                            * Order of the Board of
                                     * Immigration Appeals.
Alberto Gonzales, Attorney General   *
of the United States,                * [UNPUBLISHED]
                                     *
             Respondent.             *
                                ___________

                             Submitted: July 7, 2006
                                Filed: July 12, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Alida Malaj, an Albanian citizen, petitions for review of an order of the Board
of Immigration Appeals (BIA), which affirmed an Immigration Judge’s (IJ’s) denial
of asylum, withholding of removal, and relief under the Convention Against Torture
(CAT). We deny the petition. See Eta-Ndu v. Gonzales, 411 F.3d 977, 982-83 (8th
Cir. 2005) (standard of review).

       When an asylum decision is based on an adverse credibility finding, as it was
in this case, we generally defer to the IJ if the credibility finding is supported by
“specific, cogent reasons for disbelief.” See id. at 982. Upon careful review, we
conclude that the IJ provided such reasons.

      We also conclude that Malaj failed to establish a well-founded fear of future
persecution. See Kondakova v. Ashcroft, 383 F.3d 792, 798 (8th Cir. 2004) (applicant
must genuinely fear persecution and offer credible, specific evidence that reasonable
person in her position would fear persecution if returned), cert. denied, 543 U.S. 1053
(2005). Malaj’s asylum claim thus fails, and her claim for withholding of removal--
which carries a more stringent burden of proof--necessarily fails as well. See Eta-
Ndu, 411 F.3d at 986. To the extent her CAT claim is reviewable, we agree with the
BIA that Malaj presented no separate facts supporting CAT relief. See Rodriguez v.
Gonzales, 441 F.3d 593, 595 (8th Cir. 2006).

      Malaj’s remaining arguments provide no basis for granting her petition for
review, and accordingly we deny it.
                      ______________________________




                                         -2-